DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1, 10 and 16 recite mental steps that is used to” receiving a seismic data set, wherein the seismic data set comprises a first data subset associated with a first seismic source and a second data subset associated with a second seismic source”. 
The claims 1, 10 and 16 further  recite mathematical concepts and manipulation steps that is used to “receiving an input indicating that a distance between the first seismic source and the second seismic source is greater than or equal to a threshold value; filtering the second data subset from the seismic data set to remove the second data subset from seismic data set to generate a filtered seismic data set in response to receiving the input; and generating a coherence volume based on the filtered seismic data set”. Considering Prong 1 of the 101 analysis, the limitations in claims 1, 10 and 16 recite an abstract idea, in particular a combination of mental process, a set of concepts 
Thus, the claim recites mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, device to a user represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The recitation of the “receive” steps appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mental  and mathematical processes in the abstract idea can be performed.    
Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of network indutries, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Forgues et al. (US 9,921,326) disclose Multiple receivers 214 may be utilized within an exploration area to provide data related to multiple locations and distances from seismic sources 202. Receivers 214 may be positioned in multiple configurations, such as linear, grid, array, or any other suitable configuration..
b) Hegna et al. (9,903,966) disclose a method for seismic data acquisition can include near-continuously recording seismic data received from a number of seismic receivers and triggering a plurality of source elements, based upon time and not based upon position, at a predefined sequence of times relative to a start of a near-continuous recording.
c) Adams (US 2017/0176636) disclose a method and apparatus for marine surveying including towing an electromagnetic source having an electromagnetic cross-talk zone and an entanglement zone; towing a plurality of pieces of seismic equipment, wherein each piece of seismic equipment is towed outside of the electromagnetic cross-talk zone and the entanglement zone; actuating the electromagnetic source; and while actuating the electromagnetic source, acquiring seismic survey data with the plurality of pieces of seismic equipment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864